DETAILED ACTION
Claims 1-15 and 18-25 dated 12/15/2021 are considered in this office action. Claims 16-17 have been cancelled. Claims 1-15 and 18-25 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10-15, 18-19, 22-25  are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US2013/0204485) in view of Raffa et al. (US5382942) and herein after will be referred as Chen and Raffa respectively.
 
Regarding Claim 1, Chen teaches a method (Fig 2 #40-52) comprising:  
5receiving, at a computing system, vehicle diagnostic information from a vehicle, wherein the vehicle diagnostic information includes one or more sets of parameters corresponding to parameter identifiers (PIDs) (Para [0039-0040] : In one embodiment, shown at FIG. 2, the portable code reader/scanner 1 is connected to 40 the automobile 20 onboard computer 21. At this point, the diagnostic trouble codes, DTCs, may be requested 41 in order to determine problem areas. The DTCs are then analyzed 42. The portable code reader/scanner 1 is placed in the request live data mode 41 and the automotive DTC live data diagnostics program proceeds to analyze and send commands to the onboard computer 22 requesting specific live data in real-time that were used generate the DTCs 44. The live data typically includes PIDs and related tests. The live data diagnostic program compares the retrieved PIDs within the ranges of normalcy (norms) within the database and flags the problem PIDs 45, i.e. PIDs that are outside the norms. The results are then displayed 46.)
 identifying a first set of parameters corresponding to a PID representing a state of a particular system of the vehicle;  10determining, using the first set of parameters, a current value of the PID; within the ranges of normalcy (norms) within the database and flags the problem PIDs 45, i.e. PIDs that are outside the norms. The results are then displayed 46. Here range of normalcy includes both upper bound threshold and lower threshold hence the current value is compared to both to determine if the current PID is outside of normalcy range ); 

determining a health of the particular system of the vehicle such that the health reflects a difference between the current value and the predetermined value for the PID (Para [0044] : The personal computer 50 uses the automotive DTC data diagnostics program and compares the retrieved data (PIDs) within range of normalcy (norms) and flags the problem PIDs 51. The personal computer 50 may display the PIDs 52 and/or return them to the portable code reader/scanner 1 for display 46.); 
and  15displaying, by the computing system at a graphical interface, a vehicle health record representing the health of the particular system of the vehicle via a graphical based on the particular system of the vehicle (Para [0046] : The PDA may also use the automotive DTC data diagnostics program to compare the retrieved PIDs to ranges of normalcy (norms), and flag the problem PIDs 55. The PDA 30 may display the PIDs 55 and/or return them to the portable code reader/scanner 1 for display 46.).  



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Raffa to include the graphic represents the particular system is within a desired health range when the current value of the PID is below the predetermined value for the PID and wherein the graphic represents the particular system requires maintenance when the current value of the PID is above the predetermined value for the PID. Doing so would more precisely determine the vehicle issue and alert the user accordingly.

Claims 22 and 23 are rejected on the similar rational as Claim 1 above is. 

Regarding Claim 2, Chen in view of Raffa teaches the method of claim 1. Chen also teaches wherein receiving vehicle diagnostic information from the vehicle comprises:  20receiving one or more diagnostic trouble codes from the vehicle (Para [0047] Line 3-5 : At this point, the diagnostic trouble codes, DTCs, may be requested 41 in order to determine problem areas. ); 
1 is connected to 40 the automobile 20 onboard computer 21. At this point, the diagnostic trouble codes, DTCs, may be requested 41 in order to determine problem areas. The DTCs are then analyzed 42. The portable code reader/scanner 1 is placed in the request live data mode 41 and the automotive DTC live data diagnostics program proceeds to analyze and send commands to the onboard computer 22 requesting specific live data in real-time that were used generate the DTCs 44.” And also [0040] : The live data typically includes PIDs and related tests. The live data diagnostic program compares the retrieved PIDs within the ranges of normalcy (norms) within the database and flags the problem PIDs 45, i.e. PIDs that are outside the norms.).


Regarding Claim 3, Chen in view of Raffa teaches the method of claim 1. Chen teaches wherein the predetermined value for the PID is based on a make and model of the vehicle (Para [0053] : The VIN information may be derived using an optical scanner user input. As indicated above, the VIN information may then be used to derive the proper ECU protocol, device protocols, PID set, PIDmin/nom/max other vehicle configuration data.”).

Regarding Claim 4, Chen in view of Raffa teaches the method of claim 1, wherein the predetermined value for the PID is based on a 30previously determined health of the particular min/nom/max other vehicle configuration data. Here the PID is set previously for the particular system of the vehicle at the time of manufacture).    

Regarding Claim 10, Chen in view of Raffa teaches the method of claim 1. 
Raffa teaches wherein determining the health of the particular system of the vehicle such that the health reflects the difference between the current value and the 25predetermined value for the PID comprises: determining the health of the particular system of the vehicle such that the health represents a percent difference between the current value and the predetermined value for the PID (Col.5 Line 10-25 : “An alternate format of the in-vehicle display is shown in FIG. 4. The alternate format of the in-vehicle display 60 may, but not necessarily, have a real-time entry 64 giving the real-time of day, an oil life remaining entry 66 giving a percentage indicative of useful oil life still remaining, and an oil status entry 68 which are simultaneously displayed in contrast to the sequential display of the preferred embodiment. The oil status entry will display the word “OK” when the oil life remaining being displayed is greater than 5%, will display the phrase "CHANGE OIL SOON' when the percentage of oil life remaining is less than 5% but greater than 0%, and will display “OIL CHANGE REQUIRED” when the displayed percentage of oil life remaining is equal to 0%.”). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Raffa to include 

30 Regarding Claim 11, Chen in view of Raffa teaches the method of claim 10.
Raffa teaches wherein displaying the vehicle health record representing the health of the particular system of the vehicle comprises:  McDonnell Boehnen71 Hulbert & Berghoff LLP 300 South Wacker Drive Chicago, IL 60606 Telephone (312) 913-0001displaying the health of the particular system in a graphic that indicates the percent difference between the current value and the predetermined value for the PID, wherein the graphic includes an indication of the particular system ( Col.5 Line 10-25 :  “Ok” “Oil Change Required” ).  


5 Regarding Claim 12, Chen in view of Raffa teaches the method of claim 1.
Raffa wherein determining the health of the particular system of the vehicle such that the health reflects the difference between the current value and the predetermined value for the PID comprises: determining the health of the particular system of the vehicle such that the health represents a numerical difference between the current value and the predetermined value for the 10PID (Col.5 Line 10-25).  

Regarding Claim 13, Chen in view of Raffa teaches the method of claim 12. 
Raffa teaches wherein displaying the vehicle health record representing the health of the particular system of the vehicle comprises: displaying the health of the particular system in a graphic that indicates the numerical 15difference between the current value and the predetermined value for the PID, wherein the graphic includes an indication of the particular system ( Col.5 Line 10-25 :  “Ok” “Oil Change Required” ).  

Regarding Claim 14, Chen in view of Raffa teaches the method of claim 1.
Raffa teaches further comprising: based on the comparison, determining that the current value of the PID is above the 20predetermined value for the PID, wherein the predetermined value for the PID represents a lower bound threshold for the PID; and wherein displaying the vehicle health record representing the health of the particular system of the vehicle comprises: displaying an indication that conveys the particular system is within a desired health 25range ( Fig. 4 and also see Col.5 Line 10-25 :  “the oil status entry Ok” ).  
 
Regarding Claim 15, Chen in view of Raffa teaches the method of claim 1.
Raffa teaches further comprising: based on the comparison, determining that the current value of the PID is below the predetermined value for the PID, wherein the predetermined value for the PID represents a lower 30bound threshold for the PID; and  McDonnell Boehnen72 Hulbert & Berghoff LLP 300 South Wacker Drive Chicago, IL 60606 Telephone (312) 913-0001wherein displaying the vehicle health record representing the health of the particular system of the vehicle comprises: displaying the vehicle health record with an alert indicating that the particular system requires maintenance ( Col.5 Line 10-25 :  “the oil status entry Ok , Oil Change Required” ).  

Regarding Claim 18, Chen in view of Raffa teaches the method of claim 1. As described in Claim 1 Chen teaches  identifying a first set of parameters corresponding to a PID representing a state of a particular system of the vehicle;  10determining, using the first set of parameters, a current value of the PID; performing a comparison between the current value and a predetermined value for the PID; determining a health of the particular system of the vehicle such that the health reflects a difference between the current value and the predetermined value for the PID (Para 0039-0047]). 

Hence it would have been obvious to further comprising:  25identifying a second set of parameters corresponding to a second PID representing the state of the particular system of the vehicle; determining, using the second set of parameters, a second current value of the second PID; and performing a second comparison between the second current value and a second 30predetermined value for the second PID which is simply applying the same method (duplication) and determine the issue in the vehicle and accurately alert the user accordingly. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen and Raffa to incorporate the teachings of  obvious / duplication steps to include identifying a second set of parameters corresponding to a second PID representing the state of the particular system of the vehicle; determining, using the second set of parameters, a second current value of the second PID; and performing a second comparison between the second current value and a second 30predetermined value for the second PID which is 

Regarding Claim 19, Chen in view of Raffa teaches the method of claim 18, Raffa teaches wherein determining the health of the particular system of the vehicle such that the health reflects the difference between the current value and the predetermined value for the PID is further based on the second comparison between the second current value and the second predetermined value for the second PID (Fig.5B).  

Regarding Claim 24, Chen in view of Raffa teaches the method of claim 1. Chen teaches  further comprising: coupling the computing system to the vehicle, wherein the computing system is a vehicle diagnostic tool having the graphical interface (Para [0019] : “A diagnostic scan tool is provided including an input port configured to be engageable to, or otherwise in communication with a vehicle diagnostic port.”).  


Regarding Claim 25, Chen in view of Raffa teaches the method of claim 1. 
Raffa also teaches further comprising: displaying a vehicle graphic that represents the vehicle; and wherein displaying the vehicle health record representing the health of the particular system of the vehicle via the graphic based on the particular system of the vehicle comprises: displaying the graphic at a particular location on the vehicle graphic, wherein the particular location depends on the particular system of the vehicle (Fig 4 as shown below: here particular location is .

    PNG
    media_image1.png
    387
    502
    media_image1.png
    Greyscale

Claims 5 and 8 -9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Raffa and in further view of Arai et al. (US2004/0093150) and herein after will be referred as Arai. 

Regarding Claim 5, Chen in view of Raffa teaches the method of claim 1. 
Arai teaches wherein the predetermined value for the PID is configured during a most recent servicing of the particular system (Para [0112] : “First, in a step 108, a temporary oil life value RTDCOLF is set by retrieval from an RTDCOLF table shown in FIG. 15 according to the cumulative revolution number TTREV. The temporary oil life value RTDCOLF is a remaining life of the engine oil EO expressed as a percentage. In the RTDCOLF table, the temporary oil life value RTDCOLF is set to 100% when the cumulative revolution number TTREV is equal to 0, i.e. immediately after a change of the engine oil EO, and to 0% when the cumulative revolution number TTREV is equal to a predetermined maximum value TTLREVmax (e.g. 30 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen and Raffa to incorporate the teachings of Arai to include the predetermined value for the PID is configured during a most recent servicing of the particular system. Doing so would more precisely determine the vehicle issue and alert the user accordingly.

Regarding Claim 8, Chen in view of Raffa teaches the method of claim 1. 
Arai teaches wherein the particular system of the vehicle corresponds to an engine of the vehicle; and  15wherein the predetermined value for the PID is based on a current mileage of the vehicle (Para [0112] : “First, in a step 108, a temporary oil life value RTDCOLF is set by retrieval from an RTDCOLF table shown in FIG. 15 according to the cumulative revolution number TTREV. The temporary oil life value RTDCOLF is a remaining life of the engine oil EO expressed as a percentage. In the RTDCOLF table, the temporary oil life value RTDCOLF is set to 100% when the cumulative revolution number TTREV is equal to 0, i.e. immediately after a change of the engine oil EO, and to 0% when the cumulative revolution number TTREV is equal to a predetermined maximum value TTLREVmax (e.g. 30 million revolutions). Further, in the table, the temporary oil life value RTDCOLF is set such that it linearly decreases from 100% to 0% as the cumulative revolution number TTREV increases between the above values.”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen and Raffa to incorporate the teachings of Arai to include the particular system of the vehicle corresponds to an engine of the vehicle; and  15wherein the predetermined value for the PID is based on a current mileage of the vehicle. Doing so would more precisely determine the vehicle issue and alert the user accordingly.


Regarding Claim 9, Chen in view of Raffa teaches the method of claim 1. 
Arai teaches wherein the particular system of the vehicle corresponds to an oil system of the vehicle; and wherein the predetermined value for the PID is based on an indicator of a most recent oil 20change of the oil system of the vehicle and a quantity of miles that the vehicle has driven since the most recent oil change (Para [0112] “First, in a step 108, a temporary oil life value RTDCOLF is set by retrieval from an RTDCOLF table shown in FIG. 15 according to the cumulative revolution number TTREV. The temporary oil life value RTDCOLF is a remaining life of the engine oil EO expressed as a percentage. In the RTDCOLF table, the temporary oil life value RTDCOLF is set to 100% when the cumulative revolution number TTREV is equal to 0, i.e. immediately after a change of the engine oil EO, and to 0% when the cumulative revolution number TTREV is equal to a predetermined maximum value TTLREVmax (e.g. 30 million revolutions). Further, in the table, the temporary oil life value RTDCOLF is set such that .  

Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Raffa and in further view of Merg et al. (US2013/0317694) and herein after will are referred as Merg.
  
Regarding Claim 6, Chen in view of Raffa teaches the method of claim 1. 
Merg teaches wherein receiving vehicle diagnostic information from the 5vehicle is performed responsive to the vehicle navigating at a particular altitude range; and wherein the predetermined value for the PID is based on the particular altitude range ( Para [0070] “ In addition to or alternative to weather conditions, an altitude at which the vehicle may be driven may have an influence on the type of malfunction of problem the vehicle may be experiencing. The computing device may be configured to receive the geographic information indicative of the altitude at a given location where the vehicle experienced a given problem and may be configured, accordingly, to provide the subset of repair information” and Para [0071] “As an example for illustration, the vehicle may be at a repair shop in Dallas, Tex., United States, but may have started experiencing a given malfunction or problem in Denver, Colo., United States. The computing device may be configured to receive such information associated with a driving history of the vehicle (history of locations at which the vehicle may have been driven) and may accordingly provide the subset of repair information that takes into account Denver's environment (e.g., altitude, weather conditions, etc.”).

.
	


Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Raffa and in further view of Merg and in further view of Geng et al . (US2013/0297142) and here in after will be referred as Geng. 

Regarding Claim 7, Chen in view of Raffa and in further view of Merg teaches the method of claim 6. 
Geng teaches wherein displaying the vehicle health record representing the health of the particular system of the vehicle comprises:  10displaying the vehicle health record representing the health of the particular system of the vehicle with an indication of the particular altitude range ( Para [0024] “FIG. 3 illustrates a method 80 of estimating the remaining oil life while accounting for fuel quality. The method begins at 82, when the motor turns on and begins combusting fuel. In step 84, the controller 18 determines the fuel quality either by directly testing the composition of the fuel (at 86), such as through spectroscopy, or indirectly by polling the GPS receiver 50 and locating the vehicle within a particular country/region (at 88). Following this determination, in 90, the controller 18 may use the determined fuel quality to select a fuel quality penalty factor from a table. In one configuration, selecting the penalty factor may include consulting a lookup table stored in a memory 20 associated with the controller 18. Additionally, in step 92, the controller may monitor a temperature of the engine or engine coolant, and may select a temperature penalty factor according to this monitored temperature in step 94.).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen , Raffa and Merg to incorporate the teachings of Geng to include displaying the vehicle health record representing the health of the particular system of the vehicle comprises:  10displaying the vehicle health record representing the health of the particular system of the vehicle with an indication of the particular altitude range. Doing so would more precisely determine the vehicle issue and alert the user accordingly.

Claims 20-21 are  rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Raffa and  in further view of Johnson et al. (US 2019/0130668) and here in after will be referred as Johnson. 

Regarding Claim 20, Chen in view of Raffa teaches the method of claim 1. 
Johnson teaches further comprising: performing a functional test script prepared for the vehicle, wherein performing the functional test script includes requesting the vehicle to perform one or more functional tests and requesting PID parameters from the vehicle in a predefined order in relation to requesting the 10vehicle to perform one or more functional tests, and wherein at least a 220, 235, 260 can receive inputs (e.g., a sensor input), control output devices (e.g., a solenoid), generate a vehicle data message (VDM) (such as a VDM based on a received input or a controlled output), and set a DTC as being active or history for a detected fault or failure condition within a vehicle. The ECU 220, 235, 260 can perform a functional test can or a reset procedure in response to receiving a VDM requesting performance of the functional test or the reset procedure. A VDM received by the ECU 220, 235, 260 can include a parameter identifier (PID) to request a parameter data value associated with the PID. A VDM transmitted by the ECU 220, 235, 260 can include a response including the PID and the PID data value associated with the PID. The ECU 220, 235, 260 can be operatively connected to a vehicle component, such as a vehicle battery, a sensor, a vehicle chassis, a solenoid, a fuel injector, a fuel pump, or some other vehicle component via a circuit, such as an electrical or optical circuit.” ).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Johnson to include performing a functional test script prepared for the vehicle, wherein performing the functional test script includes requesting the vehicle to perform one or more functional tests and requesting PID parameters from the vehicle in a predefined order in relation to requesting the 10vehicle to perform one or more functional tests, and wherein at least a portion of the one or more sets of parameters are received in response to requesting PID parameters from the vehicle in the predefined order. Doing so would more precisely determine the vehicle issue and alert the user accordingly.

Regarding Claim 21, Chen in view of Johnson teaches the method of claim 20. 
Johnson also teaches wherein at least the portion of the one or more sets of 15parameters include reactionary PIDS indicative of whether the one or more functional tests passed or failed, and wherein the health of the particular system of the vehicle further reflects whether a given functional test pertaining to the particular system passed or failed (Fig. 27).

Response to Arguments
The applicant’s arguments presented on 12/15/2021 have been fully considered.  

The applicant’s first arguments is that the Prior does not teaches the Claimed Invention as amended. More specifically the applicants argues : “Raffa, however, fails to describe "performing a comparison between the current value and a predetermined value for the PID, wherein the predetermined value represents an upper bound threshold for the PID" and displaying the graphic that "represents the particular system is within a desired health range when the current value of the PID is below the predetermined value for the PID... [and] represents the particular system requires maintenance when the current value of the PID is above the predetermined value for the PID," as recited in claim 1.”
The examiner respectfully disagree with the Applicant’s Assertion. As cited above in Claim 1 Rejection , Raffa clearly discloses (in Col.8 Line 15-30: “After calculating the percent change, the subroutine inquires, decision block 162, if the percent change is greater than 3 percent (3%). If the percent change is less than 3 percent, an oil OK flag is set true, block 163, then the subroutine will return to the Ignition. On routine 78, otherwise, the routine will set a 
And Secondly the applicant argues that there is insufficient support for a prima facie case of obviousness based on Chen and Raffa. 
 	Again the examiner respectfully disagree with the applicant’s assertion. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both prior arts Chen and Raffa are from the same analogous art of monitoring and displaying system used in the vehicle and hence combining them would be would obvious to an ordinary person skilled in the art to make sure the driver is alerted accordingly (Col.1 Line 43-48 : “The prior art has taught that the monitoring of the status of the oil in the engine is considered to be of significant importance and that systems which monitor the oil status and provide warnings to the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are :
Syrowik (US2018/0238433A) : A system and method for monitoring a service life of lubricant that is applied to vehicle components is disclosed. The method includes receiving at least one input parameter. The input parameter relates to the vehicle's operation. The method also includes determining a remaining service life of a lubricant. The lubricant is applied to a driveline component of the vehicle. The determination of the remaining service life of the lubricant is based on the receiving of at least one input parameter.
Sworski et al. (US10473009B2) : Systems and methods are described for predicting a remaining oil life in an engine of a vehicle. One or more parameters of the engine can be monitored over a period of time. A hot compartment temperature can be determined from the parameter. A condition of the oil can be determined based on the hot compartment temperature, and the condition of the oil can be displayed.
Schwartz et al. (US4847768) : An apparatus and method is disclosed for indicating useful life of motor vehicle an engine oil during engine operation based on engine oil temperature without direct measurement thereof. Following the initiation of engine operation, engine oil temperature is calculated from a warmup equation until calculated engine oil temperature exceeds a warmup reference, whereupon it is calculated from an equilibrium equation, both of which equations being linear combinations of 
Wada et al. (US 10208638) : An apparatus for diagnosing lubricant degradation includes a soot amount estimator configured to estimate an amount of soot formed in a predetermined period in a combustion chamber of an engine, and diagnoses the degradation of a lubricant based on a cumulative value of the amount of soot estimated. The soot amount estimator calculates the amount of soot based on a speed of the engine and a load parameter related to a load of the engine, and corrects, based on a temperature parameter correlated to the temperature of the combustion chamber, the amount of soot calculated into an increased value if the temperature parameter is lower than a predetermined first temperature.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218.  The examiner can normally be reached on M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDHESH K JHA/Primary Examiner, Art Unit 3668